Dismissed and Opinion Filed January 24, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00502-CV

                                 SHAMELYA ETIER, Appellant
                                            V.
                                   STAMPES, LLC, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-19-02004-D

                              MEMORANDUM OPINION
                    Before Chief Justice Burns and Justices Myers and Carlyle
                                 Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated October 10, 2019, we notified

appellant the time for filing her brief had expired. We directed appellant to file her brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed a brief, filed an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

        Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Robert D. Burns, III//
                                                   ROBERT D. BURNS, III
190502f.p05                                        CHIEF JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 SHAMELYA ETIER, Appellant                          On Appeal from the County Court at Law
                                                    No. 4, Dallas County, Texas
 No. 05-19-00502-CV         V.                      Trial Court Cause No. CC-19-02004-D.
                                                    Opinion delivered by Chief Justice Burns.
 STAMPES, LLC, Appellee                             Justices Myers and Carlyle participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.




Judgment entered this 24th day of January, 2020.




                                              –2–